3 F.3d 389
72 A.F.T.R.2d 93-6232
Lawrence D. SMELLEY;  June Morrison Smelley, Plaintiffs-Appellants,v.UNITED STATES of America (Internal Revenue Service),Defendant-Appellee.
No. 92-7036.
United States Court of Appeals,Eleventh Circuit.
Sept. 30, 1993.

Lindsey M. Davis, Florence, AL, for plaintiffs-appellants.
Jack W. Selden, George C. Batcheler, Birmingham, AL, Gary Allen, Edward T. Perelmuter, Michael L. Paup, U.S. Dept. of Justice, Tax Div., Ann B. Durney, Jonathan A. Wasserman, U.S. Dept. of Justice, Washington, DC, for defendant-appellee.
Appeal from the United States District Court for the Northern District of Alabama (No. CV 92-HM-486-NW), E.B. Halton, Jr., Judge.
Before TJOFLAT, Chief Judge, EDMONDSON, and CARNES, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed for the reasons stated in the district court's memorandum opinion which is published at 806 F.Supp 932 (N.D.Ala.1992).


2
AFFIRMED.